ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Sacred Power Corporation                      )       ASBCA No. 60083
                                              )
Under Contract No. N62583-12-D-0764           )

APPEARANCE FOR THE APPELLANT:                         Craig A. Jacobson, Esq.
                                                       Hobbs, Straus, Dean & Walker, LLP
                                                       Portland, OR

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Pamela J. Nestell, Esq.
                                                      Senior Trial Attorney

                                 ORDER OF DISMISSAL

        This appeal arises from a 23 April 2015 contracting officer's final decision
denying appellant's 27 March 2015 non-monetary claim that requested termination of a
task order (T05) for convenience and a modification of appellant's performance rating.
The Board directed the parties to address the issues of its jurisdiction over appellant's
claim and whether the allegations in the claim were sufficient to state a claim upon which
relief can be granted. Subsequently, the parties requested and were granted a stay of
proceedings to pursue settlement discussions.

        The government has moved to dismiss this appeal, asserting that the parties have
settled the matters presently before the Board. While appellant does not dispute that the
parties reached settlement and does not object to dismissal of its appeal, it advocates that
dismissal should be without prejudice because performance of T05 is ongoing and it
intends to submit a future monetary claim for alleged damages in connection with T05.

       The government points to the following language in the bilateral contract
modification that sets forth the parties' settlement terms: "Sacred Power Corp does not
waive its rights to submit a request for equitable adjustment or claim for costs or delays
that have occurred previously to this modification" and opines that dismissal with
prejudice of the two matters at issue in this appeal "will not preclude any other claims
[appellant] now has or that may arise under T05."
       The parties were provided drafts of this dismissal order and neither objects to its
issuance. Accordingly, this appeal is dismissed without prejudice to an appeal arising
from a future claim under the relevant task order.

       Dated: 1 March 2016



                                                      ~                         J?X:T-
                                                  ~ ~·~
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals



      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60083, Appeal of Sacred Power
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  llecorder,Armed Services
                                                  Board of Contract Appeals




                                              2